                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                             No. CR03-4020-LTS

 vs.
                                                      MEMORANDUM
 KURT ALAN CAMPBELL,                                OPINION AND ORDER
               Defendant.

                            ___________________________


                               I.     INTRODUCTION
       This case is before me on defendant Kurt Alan Campbell’s motions (Doc. Nos.
33, 37) for compassionate release. The Government has filed a response (Doc. No. 39)
and Campbell has filed a reply (Doc. No. 42). Oral argument is not necessary. See
Local Rule 7(c).


                                II.   BACKGROUND
       On October 31, 2003, Campbell pleaded guilty to one count of conspiracy to
manufacture and distribute 50 grams or more of actual methamphetamine after a prior
felony drug conviction in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), 846
and 851. See Doc. No. 19. At Campbell’s sentencing hearing on January 26, 2004,
United States District Judge Mark W. Bennett calculated a guideline range of 262 to 327
months, based on a total offense level of 34 and a criminal history category VI. Doc.
No. 27-1 at 2. Because the Government had filed a 21 U.S.C. § 851 prior felony drug
offense enhancement notice, Campbell’s mandatory minimum sentence was 240 months.
Doc. No. 27 at ¶ 78. Judge Bennett sentenced Campbell to 280 months’ imprisonment.
Doc. No. 26.




       Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 1 of 19
         According to the online Bureau of Prisons (BOP) inmate locator, Campbell is
currently at Yankton FPC and his projected release date is May 25, 2023.


                   III.    COMPASSIONATE RELEASE STANDARDS
         A court’s ability to modify a sentence after it has been imposed is extremely
limited. One way a court may modify a sentence is through “compassionate release” as
outlined in 18 U.S.C. § 3582(c)(1)(A), which was recently modified by the First Step
Act of 2018 (FSA). See Pub. L. No. 115-391, § 603. In the past, 18 U.S.C. §
3582(c)(1)(A) permitted a court to reduce a defendant’s term of imprisonment only upon
the motion of the Director of Bureau of Prisons (BOP).                The FSA modified §
3582(c)(1)(A) such that a defendant may now directly petition the court “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant's facility, whichever is earlier.”
See Mohrbacher v. Ponce, No. CV18-00513, 2019 WL 161727, at *1 (C.D. Cal. Jan.
10, 2019) (discussing modifications made to § 3582(c)(1)(A) by the FSA); see also United
States v. Perez-Asencio, No. CR18-3611, 2019 WL 626175, at *2–3 (S.D. Cal. Feb. 14,
2019).
         If a defendant fully exhausts administrative remedies, the court may, upon motion
of the defendant, reduce the defendant’s sentence, after considering the factors set forth
in 18 U.S.C. § 3553(a) to the extent they are applicable, if the court finds that:
         (i) extraordinary and compelling reasons warrant such a reduction; or
         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the
         offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);
         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . .
                                               2

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 2 of 19
18 U.S.C. § 3582(c)(1)(A).         Campbell does not meet the requirements of §
3582(c)(1)(A)(ii). He is under 70 years of age and has not served at least 30 years in
prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c). See Doc. No. 27 at
2. Accordingly, Campbell’s only possible avenue for relief is § 3582(c)(1)(A)(i).
      The starting point in determining what constitutes “extraordinary and compelling
reasons” under § 3582(c)(1)(A)(i) is the Sentencing Guideline discussing compassionate
release issued by the United States Sentencing Commission. See U.S.S.G. § 1B1.13
(U.S. Sentencing Comm’n 2018); see also United States v. Hall, No. CR98-7, 2019 WL
6829951, at *3 (E.D. Ky. Dec. 13, 2019); United States v. Rivernider, No. CR10-222,
2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019). The Guideline provides that
extraordinary and compelling reasons exist in the following circumstances:
      (A) Medical Condition of the Defendant.—
          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.
          (ii) The defendant is—
             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,
          that substantially diminishes the ability of the defendant to provide
          self-care within the environment of a correctional facility and from
          which he or she is not expected to recover.
      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because of
      the aging process; and (iii) has served at least 10 years or 75 percent of his
      or her term of imprisonment, whichever is less.
      (C) Family Circumstances.—

                                            3

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 3 of 19
          (i) The death or incapacitation of the caregiver of the defendant's
          minor child or minor children.
          (ii) The incapacitation of the defendant's spouse or registered partner
          when the defendant would be the only available caregiver for the
          spouse or registered partner.
      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant's case an extraordinary and
      compelling reason other than, or in combination with, the reasons described
      in subdivisions (A) through (C).
U.S.S.G. § 1B1.13 cmt. n.1.
      This Guideline predates the FSA and has “not been amended to reflect that, under
the FSA, a defendant may now move for compassionate release after exhausting
administrative remedies.” Rivernider, 2019 WL 3816671, at *2. Courts are split on
whether the policy statement is binding because it predates the FSA’s changes to 18
U.S.C. § 3582(c)(1)(A). A number of district courts have concluded that Guideline §
1B1.13 cmt. n.1 does not restrain a court’s assessment of whether extraordinary and
compelling reasons exist to release a defendant. See, e.g., United States v. Rodriguez,
CR17-00021, 2019 WL 6311388, at *7 (N.D. Cal. Nov. 25, 2019); United States v.
Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United
States v. Brown, No. CR05-00227, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019);
United States v. Fox, CR14-03, 2019 WL 3046086, at *3 (D. Me. July 11, 2019); United
States v. Beck, CR13-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019); United
States v. Cantu, No. CR05-458, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019).
Other courts have concluded that extraordinary and compelling reasons exist only if they
are included in the Guideline. See, e.g., United States v. Lynn, No. CR89-0072, 2019
WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019).
      As I have previously stated, I agree with those courts that have found that although
the Guideline provides helpful guidance on what constitutes extraordinary and compelling
reasons, it is not conclusive given the recent statutory changes. See United States v.
Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020); see

                                            4

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 4 of 19
also Rodriguez, 2019 WL 6311388, at *7 (Congress knew that the BOP rarely granted
compassionate release requests prior to the FSA, and the purpose of the FSA is to increase
the number of compassionate release requests granted by allowing defendants to file
motions in district courts directly even after the BOP denies their request); Brown, 2019
WL 4942051, at *3 (same).


                                  IV.    DISCUSSION
A.    Exhaustion of Administrative Remedies
      On September 17, 2019, Campbell submitted an informal resolution form to his
unit manager requesting home confinement placement pursuant to the Elderly Offender
Home Detention Program (EOHDP) in the First Step Act of 2018 (FSA). Doc. No. 33
at 7; see also 34 U.S.C. § 60541(g). His unit manager’s response instructed him to
review the Operations Memorandum on Home Confinement under the FSA dated April
4, 2019. Doc. No. 33 at 7.
      On September 25, 2019, Campbell submitted a written request for home
confinement placement pursuant to EOHDP to his warden. Id. at 8–9. He stated that he
did not receive the Operations Memorandum from his unit manager but believed that he
was eligible for home confinement because of his age and he had served at least two-
thirds of his sentence. Id. at 8. He also explained that his present offense was not a
crime of violence and he did not have a history of violence. Id. at 9. He noted that he
had two prior convictions for domestic abuse, but that they were over 24 years old. Id.
      On October 3, 2019, the warden replied, stating Campbell would be eligible for
EOHDP if not for his two prior domestic abuse assault convictions. Id. at 10; see Doc.
No. 27 at ¶¶ 38, 39. The warden explained that the prior convictions were each a “crime
of violence” under 18 U.S.C. § 16(a) and the BOP had determined that Campbell had a
history of violence. Doc. No. 33 at 10; see 34 U.S.C. § 60541(g)(5)(A)(iii)–(iv).
      On October 11, 2019, Campbell filed an appeal with the BOP regional director.
Doc. No. 33 at 11–12. He argued that his two domestic assault convictions did not
                                            5

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 5 of 19
constitute a history of violence. Id. at 11. The regional director denied the appeal,
confusingly failing to mention EOHDP and instead stating that Campbell would be
evaluated 17 to 19 months before his release date to determine if he should be placed on
home confinement or in a residential reentry center (RRC) pursuant to the Second Chance
Act of 2007 (SCA). Id. at 13. On December 22, 2019, Campbell filed an appeal with
the BOP central office. Id. at 14–15. The BOP central office denied the appeal, agreeing
with the warden that Campbell’s previous domestic abuse assault convictions preclude
him from eligibility for EOHDP. Id. at 16.
       On April 15, 2020, Campbell filed his pro se motion for compassionate release in
this court. See Doc. No. 33. On April 29, 2020, I appointed counsel to represent him.
See Doc. No. 34. On April 30, 2020, Campbell’s counsel submitted a request for
compassionate release on behalf of Campbell to his warden. Doc. No. 42-1. The request
was based on Campbell’s health issues and his COVID-19 risk. Id. On May 5, 2020,
the warden denied the request. Doc. No. 42-2. On May 13, 2020 Campbell filed,
through counsel, an amended motion for compassionate release in this court. See Doc.
No. 37.
       Campbell argues that his administrative request for home confinement pursuant to
EOHDP satisfies the exhaustion requirement in § 3582(c)(1)(A) because 30 days have
passed since his first request to the BOP for relief under the First Step Act. Doc. No.
38 at 4, 8. He argues that while his request and appeals do not mention compassionate
release or COVID-19, “[t]here is no statutory or regulatory authority that a district court
can only consider the exact circumstances presented to the BOP at the time an
administrative request for compassionate release was filed.” Id. Campbell also points
to his counsel’s request for compassionate release, which did mention COVID-19 and
Campbell’s health issues. Doc. No. 42 at 4.
       The Government concedes that a defendant exhausts administrative remedies as
required by § 3582(c)(1)(A) so long as his motion for compassionate release is filed at
least 30 days after the receipt of an administrative request by his warden. Doc. No. 39
                                            6

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 6 of 19
at 9 n.4. The Government also agrees that Campbell’s administrative requests specified
that he was requesting home confinement under “the Elderly release program of the First
Step Act.” Doc. No. 39 at 4; see Doc. No. 33 at 8. However, the Government argues
that to properly exhaust administrative remedies, Campbell’s administrative request had
to mention his health issues and COVID-19. Doc. No. 39 at 4, 7. The Government also
points out that the request for compassionate release submitted by Campbell’s counsel
was sent within 30 days of his amended motion. Id. at 7.
      I have previously held that a defendant need not mention COVID-19 in his
administrative request for compassionate release if his request is based on his health
conditions and predates the COVID-19 pandemic. See United States v. Gotschall, No.
CR17-4031-LTS, Doc. No. 356 at 9 (N.D. Iowa June 1, 2020). However, this situation
is different. Campbell’s initial administrative request did not mention his health in any
way. Further, nothing in either the request or the appeals indicated that Campbell was
seeking compassionate release, early release or a reduction in his sentence. Nor did his
request mention home confinement pursuant to the Coronavirus Aid, Relief, and
Economic Security (CARES) Act, which some inmates have confused with
compassionate release. See, e.g., United States v. Hawkins, No. 2:17-CR-134-JVB-
JEM, 2020 WL 3264115, at *1 (N.D. Ind. June 17, 2020) (defendant’s request for home
confinement could not be construed as a request for compassionate release); United States
v. Carr, No. 1:13CR34-001, 2020 WL 2847633 (W.D. Va. June 2, 2020) (defendant’s
request for home confinement pursuant to the CARES Act satisfies the exhaustion
requirement in § 3582(c)(1)(A)). Because there is no indication in Campbell’s initial
administrative request that he was seeking compassionate release, or home confinement
based on his medical conditions and/or COVID-19, it does not constitute a request for
compassionate release and therefore does not satisfy the exhaustion requirement in §
3582(c)(1)(A).
      By contrast, the April 30, 2020, letter submitted from Campbell’s counsel to his
warden is clearly a request for compassionate release based on Campbell’s health and
                                           7

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 7 of 19
COVID-19. However, Campbell’s amended motion for compassionate release was filed
on May 13, 2020, well-within 30 days of when the second request was submitted. Section
3582(c)(1)(A) presents, in the disjunctive, that a defendant can file a compassionate
release motion either after the full exhaustion of “all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or thirty
days after filing a request with the facility warden. Under the latter route, the plain
language of the statute requires a defendant to submit an administrative request for
compassionate release and then wait at least 30 days before filing a motion for
compassionate release in court.
       Campbell suggests that § 3582(c)(1)(A) is satisfied if I wait to rule on his motion
for compassionate release until 30 days have passed since his second administrative
request was submitted. See Doc. No. 42 at 3. This is inconsistent with the text of §
3582(c)(1)(A).      Campbell’s interpretation of the statute would make the 30-day
requirement meaningless and allow defendants to file a motion for compassionate release
immediately after submitting an administrative request, so long as the court then
withholds ruling until 30 days have passed. See United States v. Cruickshank, No. CR17-
0323JLR, 2020 WL 3266531, at *4 (W.D. Wash. June 17, 2020). This is not what the
statute provides.
       I cannot excuse Campbell’s failure to follow § 3582(c)(1)(A)’s exhaustion
requirement before filing his motions for compassionate release. Section 3582(c)(1)(A)
unambiguously instructs that a defendant may bring a motion for compassionate release
in federal court only “after [he] has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s facility, whichever is
earlier.” I agree with the majority of courts to weigh in on this issue that the statutory
language makes it clear that a court cannot entertain a compassionate release motion
unless a defendant has exhausted administrative remedies—even in light of the COVID-


                                            8

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 8 of 19
19 pandemic. See United States v. Smith, No. CR07-3038-LTS, 2020 WL 2844222, at
*5 (N.D. Iowa June 1, 2020) (collecting cases).
      In short, Campbell attempted both types of exhaustion but succeeded in neither.
Although he completely exhausted his administrative remedies within the BOP, he did so
by arguing he was entitled to EOHDP home confinement, not compassionate release for
extraordinary and compelling reasons under § 3582(c)(1)(A)(i). And while he then
submitted a compassionate release request pursuant to § 3582(c)(1)(A)(i) to his warden,
he failed to wait 30 days before filing the present motion. I must deny Campbell’s motion
for compassionate release because he did not exhaust administrative remedies as required
by § 3582(c)(1)(A).


B.    Home Confinement Recommendation
      While I must deny Campbell’s motion for compassionate release, I will also
consider his motion as a request for a recommendation pursuant to either the CARES Act
and/or EOHDP. For the reasons set out below, I find that such a recommendation is
warranted in this case.


      1.     CARES Act Home Confinement
      The Second Chance Act of 2007 (SCA) was amended and reauthorized in 2018 by
the First Step Act (FSA). Under the SCA, the BOP may “place a prisoner in home
confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or
6 months.” 18 U.S.C. § 3624(c)(2). The BOP is directed, to the extent practicable, to
“place prisoners with lower risk levels and lower needs on home confinement for the
maximum of time permitted.” Id. The CARES Act provides that, if the Attorney General
finds that the COVID-19 pandemic will materially affect the functioning of the BOP, then
the director of the BOP “may lengthen the maximum amount of time for which the




                                           9

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 9 of 19
Director is authorized to place a prisoner in home confinement.” Pub. L. No. 116-136,
§ 12003(b)(2) (2020). The Attorney General made this finding on April 3, 2020. 1
      While the SCA does provide the possibility of home confinement for some
prisoners, it is not an independent authority that courts may use to place a defendant on
home confinement. See Stark v. Rios, No. 19-CV-375 (ECT/SER), 2019 WL 2796766,
at *2 (D. Minn. June 5, 2019), report and recommendation adopted, No. 19-CV-00375
(ECT/SER), 2019 WL 2766525 (D. Minn. July 2, 2019). Even after the FSA and the
CARES Act, the Attorney General, and by delegation the BOP, has the discretion and
exclusive authority to designate the placement of an inmate’s confinement. See United
States v. Carter, No. 10-CR-2010-LRR, 2019 WL 6902745, at *1 (N.D. Iowa Nov. 25,
2019); Hansen v. Rios, No. C19-374 (JRT/TNL), 2019 WL 4544205, at *3 (D. Minn.
Sept. 19, 2019); Schlegel v. Rios, No. 19-cv-338 (SRN/ECW), 2019 WL 3417053, at *4
(D. Minn. June 18, 2019), report and recommendation adopted, 2019 WL 3412207 (July
29, 2019). At most, I may make a recommendation that the BOP place Campbell on
home confinement pursuant to the CARES Act. See 18 U.S.C. § 3621(b); United States
v. Doshi, No. 13-cr-20349, 2020 WL 1527186, at *2 (E.D. Mich. Mar. 31, 2020)
(granting defendant’s motion for judicial recommendation for home confinement); United
States v. Knox, No. 15 Cr. 445 (PAE), 2020 WL 1487272, at *2 (S.D.N.Y. Mar. 27,
2020) (same).


      2.     EOHDP
      The FSA re-established and expanded a pilot program under the SCA to place
elderly and terminally ill inmates in home confinement. 34 U.S.C. § 60541(g). Pursuant
to EOHDP, the Attorney General “shall conduct a pilot program to determine the
effectiveness of removing eligible elderly offenders and eligible terminally ill offenders

1
  See William Barr, Memorandum for Director of Bureau of Prisons: Increasing Use of Home
Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020),
https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf.
                                           10

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 10 of 19
from Bureau of Prisons facilities and placing such offenders on home detention until the
expiration of the prison term to which the offender was sentenced.” § 60541(g)(1)(A).
In carrying out EOHDP, “the Attorney General may release some or all eligible elderly
offenders and eligible terminally ill offenders from [BOP] facilities to home detention,
upon written request from either the [BOP] or an eligible elderly offender or eligible
terminally ill offender.”      § 60541(g)(1)(B). An eligible elderly offender means an
offender in the custody of the BOP who—
        (i) who is not less than 60 years of age;
        (ii) who is serving a term of imprisonment that is not life imprisonment
        based on conviction for an offense or offenses that do not include any crime
        of violence (as defined in section 16 of Title 18), sex offense (as defined in
        section 20911(5) of this title), offense described in section 2332b(g)(5)(B)
        of Title 18, or offense under chapter 37 of Title 18, and has served 2/3 of
        the term of imprisonment to which the offender was sentenced;
        (iii) who has not been convicted in the past of any Federal or State crime
        of violence, sex offense, or other offense described in clause (ii);
        (iv) who has not been determined by the Bureau of Prisons, on the basis of
        information the Bureau uses to make custody classifications, and in the sole
        discretion of the Bureau, to have a history of violence, or of engaging in
        conduct constituting a sex offense or other offense described in clause (ii);
        (v) who has not escaped, or attempted to escape, from a Bureau of Prisons
        institution;
        (vi) with respect to whom the Bureau of Prisons has determined that release
        to home detention under this section will result in a substantial net reduction
        of costs to the Federal Government; and
        (vii) who has been determined by the Bureau of Prisons to be at no
        substantial risk of engaging in criminal conduct or of endangering any
        person or the public if released to home detention.
§ 60541(g)(5)(A); see also Operations Memorandum No. 001-2019: Home Confinement
Under     the   First   Step   Act,   Federal    Bureau   of   Prisons   (Apr.    4,      2019),
https://www.bop.gov/policy/om/001-2019.pdf. Relevant here, 18 U.S.C. § 16 defines
a crime of violence as:


                                                11

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 11 of 19
      (a) an offense that has as an element the use, attempted use, or threatened
      use of physical force against the person or property of another, or
      (b) any other offense that is a felony and that, by its nature, involves a
      substantial risk that physical force against the person or property of another
      may be used in the course of committing the offense.
18 U.S.C. § 16.
      However, the Supreme Court has ruled that § 16(b) is unconstitutionally vague.
Sessions v. Dimaya, 138 S. Ct. 1204, 1211 (2018). Thus, an offense is a crime of
violence only if it satisfies § 16(a). In 1996, Campbell was twice convicted of domestic
abuse assault under Iowa law. Doc. No. 27 at ¶¶ 38, 39. It is unclear how the BOP
determined that Campbell’s 1996 domestic abuse assault convictions fall within the scope
of § 16(a). The PSR did not specify under which section of Iowa’s domestic abuse assault
statute (Iowa Code § 708.2A) Campbell was convicted. There was not a finding at his
sentencing hearing that they were crimes of violence. Further, I note that another judge
of this court has recently held that a defendant’s conviction for domestic abuse assault
under Iowa does not qualify as a crime of violence based on recent Eighth Circuit law.
See United States v. Freie, No. CR17-3049-CJW, Doc. No. 36 (N.D. Iowa Jan. 13,
2020) (Williams, J.).
      Like home confinement pursuant to the CARES Act, the Attorney General, and
by delegation the BOP, has the discretion and exclusive authority to place a defendant on
home confinement pursuant to EOHDP. See United States v. Gajewski, No. 1:14-CR-
84, 2020 WL 1066300, at *2 (E.D. Tex. Mar. 4, 2020); Marshall v. English, No. 19-
3113-JWL, 2019 WL 3252742, at *3 (D. Kan. July 19, 2019); Melot v. Bergami, No.
EP-19-CV-104-PRM, 2019 WL 1793361, at *3 (W.D. Tex. Apr. 23, 2019). At most, I
may make a recommendation that the BOP place Campbell on home confinement pursuant
to EOHDP. See Gajewski, 2020 WL 1066300, at *2.




                                           12

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 12 of 19
       3.     Discussion
              a.     CARES Act
       There is no dispute that Campbell has been a model inmate. He has been detained
since approximately July 11, 2003, and he entered BOP custody on approximately March
22, 2004. Doc. No. 8; Doc. No. 30. During the 16 years he has been in the BOP
system, he has “maintained clear conduct.” Doc. No. 38-5 at 2. He has completed drug,
educational and release programming. Id. at 2–3. He paid his court assessment and is
making timely child support payments. Id. at 4. He has had 12 unsupervised furloughs
for medical reasons and a 16-hour social furlough to attend a funeral. Doc. No. 33 at 4;
Doc. No. 38-5 at 2. He is classified at a minimum-security level. Doc. No. 38-5 at 1.
He has held numerous work assignments and receives consistently positive reviews:
       Campbell currently receives outstanding work reports from staff
       supervising the Lloyd Housing Unit Orderlies. He has displayed a strong
       work ethic and the ability to perform all assigned duties with little
       supervision. He also serves the Yankton Community by working as an
       Orderly at the Corps of Engineers Dam in Yankton. Campbell has
       consistently displayed a strong work ethic and skill during his incarceration
       period.
Id.
       Before the COVID-19 pandemic, Campbell worked at the Lewis and Clark Visitor
Center at the Gavins Point Project in Nebraska. Doc. No. 38-4. This is a “top tier” job
at Yankton FPC. Doc. No. 38-6 at 1. It required Campbell to leave Yankton FPC five
days a week and travel to the Visitor Center, unsupervised.          Doc. No. 33 at 4.
Campbell’s supervisor, Park Ranger Karla Zeutenhorst, described his work
responsibilities and performance:
       Mr. Campbell’s job was to do the cleaning, snow removal, grounds keeping
       and light maintenance in and around the visitor center. After showing and
       explaining the tasks that needed to be done, and the schedule of when they
       needed to be accomplished, Mr. Campbell took to the job immediately. He
       completed any job task he was asked to do in a timely and efficient manner.
       He was conscientious enough to check with me to make sure [h]e was doing
       the job up to my expectations.
                                            13

      Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 13 of 19
      In addition, Mr. Campbell did cleaning and maintenance that was not listed
      a[s] part of his job duties. If he saw something that needed to be cleaned
      and was not on the list, he did it regardless. The same was true for
      maintenance. He found things in the center that were broken or not
      functioning correctly and he fixed what he could. If he was unable to fix it
      he immediately told me so I could notify our maintenance staff. Mr.
      Campbell found a safety issue involving a short in a light fixture that could
      have resulted in a fire if he had not brought it to my attention. This allowed
      me to get an[] electrician to fix the issue.
      I found Mr. Campbell to be extremely dedicated to doing a good job. He
      worked efficiently and had high standards for himself with regards to the
      work he was doing. I felt he was dedicated to doing a good job and
      appreciated the opportunity to work outside the camp. He kept busy at all
      time and at no time did i[t] feel like I had to remind him to keep working.
      He was committed to that.
      Part of my job with the inmate program is to help individuals gain some job
      experience and to become accustom to working in a “normal” setting again.
      I want to make sure the individuals can take direction, work hard, and get
      work done efficiently. Though I only had the opportunity to work with Mr.
      Campbell for a few months before the COVID-19 pandemic caused the
      Prison Camp to keep the inmates at the camp, I feel he is ready for the
      challenges that being out of prison would present him. He indicated to me
      he was ready to get out and never wanted to do anything that would put him
      back into prison again. Based on my observation, I believe Mr. Campbell
      is ready to get out of prison and go back to leading a productive life.
Doc. No. 38-4.
      The BOP agrees with Ranger Zeutenhorst:
      Campbell has displayed excellent work and social skills throughout his
      incarceration period. He has maintained an appropriate rapport with both
      staff and inmates, maintained clear conduct, participated in drug treatment
      and release preparation programming, and fulfilled and made timely
      payments on his court-ordered financial obligations. He is expected to
      make a successful transition back into the community.
Doc. No. 38-5 at 4. Campbell’s behavior during his incarceration has convinced the
BOP and his work supervisor that he will be successful upon release. This supports a
recommendation for home confinement.


                                           14

    Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 14 of 19
      That said, the present offense conduct is serious and Campbell’s criminal history
is lengthy. However, his offense did not involve violence and Campbell’s criminal
history is nonviolent except for his two 1996 domestic abuse assault convictions discussed
above. Doc. No. 27 at ¶¶ 36–48. His criminal behavior appears to have been driven,
at least in part, by his cocaine and methamphetamine addiction. Campbell reported that
he was a heavy user of cocaine and methamphetamine and was only abstinent from those
drugs while incarcerated. Id. at ¶ 67. He last used drugs on the date of his arrest for
the instant offense. Id. Further, Campbell’s record while incarcerated demonstrates that
he is unlikely to commit further crimes or present any risk to the community.
      Campbell also has a release plan. He plans to reside with his daughter in Carroll,
Iowa. Doc. No. 38-6 at 1. His daughter can assist him with transportation and finding
health care and drug treatment resources. Id. He also plans to obtain employment once
he is able. Id.
      Campbell’s age and health conditions also make him an ideal candidate for a
CARES Act recommendation. Dr. David Rosenthal reviewed Campbell’s BOP medical
records and prepared a report, at the request of Campbell’s counsel, summarizing
Campbell’s health conditions and giving his opinion on the risk COVID-19 poses to
Campbell. Doc. No. 38-1. Dr. Rosenthal is an Assistant Professor at the Yale School
of Medicine. Doc. No. 38-2. He is also the Medical Director of the ShelterOne COVID
Respite Unit in New Haven, Connecticut. Id. Dr. Campbell provided the following
opinion:
      Mr. Campbell is a 60 year old Caucasian male with notable past medical
      history of chronic kidney disease stage IIIA (moderate; GFR=45-
      59mL/min), chronic nephrolithiasis, myalgias, and history of left tibial
      osteomyelitis in 2013. . . .
      Given what we know and the multiple unknowns regarding this novel virus,
      it is my medical opinion that given this patent’s age and his comorbidity of
      chronic kidney disease, he would be deemed high-risk for a poor clinical
      outcomes and severe illness if he developed COVID-19 illness.
Doc. No. 38-1.
                                           15

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 15 of 19
       The Government does not dispute Dr. Rosenthal’s opinion. As of June 23, 2020,
no cases of COVID-19 at Yankton FPC had been reported. 2 However, without knowing
whether the BOP is actively testing inmates and staff members for COVID-19 at Yankton
FPC, the lack of active confirmed cases does not mean COVID-19 is not present at the
facility. Nor does it mean there will not be a future outbreak at the facility. As the
Government acknowledges, despite extensive measures to prevent transmission, more
federal inmates will inevitably contract COVID-19 going forward. 3 See Doc. No. 39 at
6 n.2. Campbell is at some risk of catching COVID-19 at Yankton FPC and is at risk of
serious illness if he does.
       Another factor that is not dispositive, but is worth noting, is that Campbell would
likely have already been released if he were sentenced according to the law as it exists
today. His base offense level would be 32 rather than 34 because of Amendment 782
(“all drugs minus two” Amendment). He would no longer receive a Chapter Four
Enhancement. See United States Sentencing Guideline (U.S.S.G.) § 4B1.1. His 1995
conviction for possession of methamphetamine with intent to sell no longer meets the
definition of a serious drug offense and his 1998 conviction for third degree attempted
burglary no longer qualifies as a crime of violence predicate offense. U.S.S.G. § 4B1.2;
Doc. No. 27 at ¶¶ 30, 36, 46. Thus, with a three-level reduction for acceptance of
responsibility Campbell’s total offense level would be 39. His criminal history category
would likely remain at VI, and therefore, his guideline range today would likely be 151
to 188 months, rather than 262 to 327 months.


2
 COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited June 24,
2020).
3
  Other BOP facilities have experienced large COVID-19 outbreaks. For example, as of June
21, 2020, 705 inmates, or 61 percent of inmates, have tested positive for COVID-19 at Butner
Low FCI, and 12 of those have died. At Elkton FCI, 656 inmates (29 percent of inmates) have
tested positive, 9 of which have died. At Terminal Island FCI, 691 inmates (70 percent of
inmates) have tested positive, and 9 of those have died. COVID-19 Cases, Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last visited June 22, 2020).
                                            16

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 16 of 19
       Further, Campbell’s mandatory minimum today would be 10 years, not 20 years.
Under the FSA, the 21 U.S.C. § 851 enhanced penalties for Class A drug felonies were
amended from life to 25 years for defendants who have had two or more prior qualifying
serious drug offenses, and amended from 20 years to 15 years for defendants who have
had one prior qualifying drug offense. Pub. L. No. 115-391, § 401(a)(2)(A), 132 Stat.
5194, 5220. The FSA also amended the definition of a “serious drug offense.” Id. §
401(a)(1). The prior offense used for purposes of the § 851 enhancement, Campbell’s
1995 conviction for possession of methamphetamine with intent to sell, no longer meets
the definition of a serious drug offense because he did not serve a term of imprisonment
of at least 12 months. Doc. No. 27 at ¶ 36. While the Government chose to pursue only
the 1995 conviction as a § 851 enhancement at sentencing, it did file a notice that it had
also intended to use Campbell’s 1998 conviction for possession of a controlled substance.
Doc. No. 27 at ¶ 42; Doc. No. 18 at 2. However, that conviction would also not qualify
as a serious drug offense because it involves only the possession of a controlled substance,
not possession with intent to distribute or manufacture. See 18 U.S.C. § 924(e)(2)(A)(ii).
Because of the reduced statutory minimum, reduced enhancements and the fact that
Campbell has already served more than the top of what would be his current guideline
range, it is very likely that if Campbell were sentenced today he would receive a sentence
shorter than the one he has already served.
       For all of these reasons, I recommend that Campbell be placed on home
confinement for the remainder of his sentence pursuant to the CARES Act.


              b.     EOHDP
       Campbell also appears to be an appropriate candidate for EOHDP. He is 60 years
of age and has served two-thirds of his sentence. The present offense is not a crime of
violence or a sex offense. Campbell has not escaped, or attempted to escape, from a
BOP facility. His 1996 convictions for domestic abuse assault were not found to be
crimes of violence at his sentencing hearing. With the limited information the PSR
                                              17

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 17 of 19
provides and recent caselaw, it does not appear that such a finding could be made now.
Thus, Campbell does not have a crime of violence or a sex offense in his criminal history.
      The BOP must also determine, on the basis of information used to make custody
classifications, whether Campbell has a history of violence. As noted above, Campbell
has a minimum-security level classification and is one of the few inmates at Yankton FPC
who are allowed to travel unsupervised outside the facility to his work assignment. Thus,
notwithstanding Campbell’s 1996 convictions for domestic abuse assault, it does not
appear that the BOP is treating Campbell as an inmate who has a history of violence.
      Finally, the BOP must determine that Campbell is not at a substantial risk of
engaging in criminal conduct or of endangering any person or the public if released to
home detention. The BOP appears to have already made this determination. See Doc.
No. 38-5 at 4 (“He is expected to make a successful transition back into the
community.”). Thus, while my analysis of the EOHDP factors is not binding on the
BOP, I find it appropriate to recommend that he be placed on home confinement.


                                 V.     CONCLUSION
      For the foregoing reasons, Campbell’s motions (Doc. Nos. 33, 47) for
compassionate release are denied. However, I recommend to the BOP that Campbell
be placed on home confinement for the remainder of his sentence pursuant to the Elderly
Offender Home Detention Program (EOHDP) of the First Step Act and/or § 12003(b)(2)
of the CARES Act. The Clerk’s office is directed to provide a copy of this order to the
BOP institution where Campbell is incarcerated.




                                           18

     Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 18 of 19
 IT IS SO ORDERED.
 DATED this 26th day of June, 2020.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                 19

Case 5:03-cr-04020-LTS-KEM Document 43 Filed 06/26/20 Page 19 of 19
